                  Case 20-12456-JTD                Doc 422         Filed 11/13/20           Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 138 and 140


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On November 7, 2020, I caused to be served the:

      a. “Ruby Tuesday, Inc.’s Motion for an Order Authorizing Ruby Tuesday, Inc. to Exercise
         its Ownership Rights Over Trust Assets Currently Held in a “Rabbi Trust” for Ruby
         Tuesday, Inc.’s Nonqualified Executive Supplemental Pension Plan and Management
         Retirement Plan,” dated October 15, 2020 [Docket No. 138] (the “Rabbi Trust Motion”),
         and

1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


        T:\Clients\RUBYTUE\Affidavits\Rabbi Trust Motion, Deferred Comp Motion_DI_138 140_11-07-2020_JW.Docx
               Case 20-12456-JTD            Doc 422       Filed 11/13/20       Page 2 of 8




   b. “Ruby Tuesday, Inc.’s Motion for an Order Authorizing Ruby Tuesday, Inc. to Exercise
      its Ownership Rights Over Trust Assets Currently Held in a “Rabbi Trust” For Ruby
      Tuesday, Inc.’s Nonqualified “Defined Contribution” Deferred Compensation Plans,”
      dated October 15, 2020 [Docket No. 140] (the “Deferred Comp Motion”),

   by causing true and correct copies of the:

        a. Rabbi Trust Motion to be enclosed in separate postage pre-paid enveloped and
           delivered via overnight mail to those parties listed on the annexed Exhibit A, and

        b. Deferred Comp Motion to be enclosed in separate postage pre-paid enveloped and
           delivered via overnight mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                          /s/ Angharad Bowdler
                                                                          Angharad Bowdler

Sworn to before me this
11th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022




     T:\Clients\RUBYTUE\Affidavits\Rabbi Trust Motion, Deferred Comp Motion_DI_138 140_11-07-2020_JW.Docx
Case 20-12456-JTD   Doc 422   Filed 11/13/20   Page 3 of 8




                    EXHIBIT A
                                              RUBY TUESDAY
                         Case 20-12456-JTD    Doc 422 Filed 11/13/20
                                               Service List
                                                                       Page 4 of 8

Claim Name                          Address Information
ALAN L SINGLETON                    Address on File
ALAN P SMITH                        Address on File
ALAN SINGLETON                      Address on File
ANDREW W HEPP                       Address on File
ANNE DILLARD-MCGEOCH                Address on File
ANNETTA MCGEE                       Address on File
BARRY TIMMONS                       Address on File
BERTHA TAYLOR                       Address on File
BETTY FLANAGAN                      Address on File
BRAXTON BROOKS                      Address on File
BRENT P ROADERICK                   Address on File
CAROL A THOMPSON                    Address on File
CHARLES L MCGUFF                    Address on File
CHARLES ROSETE                      Address on File
CLARICE G WETMORE                   Address on File
CLIFFORD MEADOWS                    Address on File
COLLIN C COPE                       Address on File
CRAIG F CASE                        Address on File
CRAIG SCHAEFER                      Address on File
CRAIG W SCHAEFER                    Address on File
DAN CRONK                           Address on File
DANNY W KOONTZ                      Address on File
DAVID BIRON                         Address on File
DAVID G SCHMIDT                     Address on File
DOY L COLE                          Address on File
DOY L COLE                          Address on File
E E BISHOP JR                       Address on File
EARNEST BISHOP, JR.                 Address on File
EDNA T CALDWELL                     Address on File
EDWARD F CROFTON                    Address on File
EDWARD F REHM                       Address on File
EDWARD M PIET                       Address on File
ELIZABETH WOLFENBARGER              Address on File
ELLIOT J BUECHE JR                  Address on File
ERNEST BISHOP III                   Address on File
EUBIE STACEY                        Address on File
EVERETT C MILLS                     Address on File
FRED WHITLOCK                       Address on File
FREDERICK BERLS                     Address on File
GARY GALLAGHER                      Address on File
GENE GRUVER                         Address on File
GEORGE BECKMANN III                 Address on File
GERE HERBOLSHEIMER                  Address on File
GINA O SHIVERY                      Address on File
GLEN T LOWERY                       Address on File
GORDON D BURTON                     Address on File
GREGG GOODMAN                       Address on File
GREGORY J EQUIZI                    Address on File
GREGORY T FIELDS                    Address on File


Epiq Corporate Restructuring, LLC                                                    Page 1 OF 3
                                               RUBY TUESDAY
                          Case 20-12456-JTD    Doc 422 Filed 11/13/20
                                                Service List
                                                                        Page 5 of 8

Claim Name                           Address Information
HAROLD FORD                          Address on File
HENRY GRAU                           Address on File
HOLLINGSWORTH                        Address on File
J RUSSELL MOTHERSHED                 Address on File
JACK T VAUGHN                        Address on File
JAMES B SIDES                        Address on File
JAMES HOLLAND                        Address on File
JAMES HOLLAND LOUCRETIA              Address on File
JAMES HOLMAN                         Address on File
JAMES J BUETTGEN                     Address on File
JAMES LITCHFORD                      Address on File
JEFFREY L VAN HORNE                  Address on File
JERRY ALDRIDGE                       Address on File
JILLIAN OHAIR                        Address on File
JOHN A PRYOR                         Address on File
JOHN E BRISCO                        Address on File
JOHN HUGHEY                          Address on File
JOSE S HERNANDEZ                     Address on File
JOSEPH A SULLIVAN                    Address on File
JOSEPH SEAITZ                        Address on File
JR ELLIOT BUECHE                     Address on File
KENNETH H DECKER                     Address on File
KENNETH HUTSON                       Address on File
KEVIN OCONNELL                       Address on File
KIMBERLY S GRANT                     Address on File
LAURA GAYLE ROSSING                  Address on File
LOIS M SKOKOS                        Address on File
LOUCRETIA HOLLINGSWORTH              Address on File
LOUIS F. KNIGHT                      Address on File
MANFRED KUHLEMANN                    Address on File
MARCELINO LARGEL                     Address on File
MARGARET HEYMAN                      Address on File
MARGUERITE N DUFFY                   Address on File
MARK D YOUNG                         Address on File
MARK INGRAM                          Address on File
MARK POTTER                          Address on File
MARVIN MARTIN                        Address on File
MIKE J RODER                         Address on File
MYRTLE L FULLER                      Address on File
NANCY JONES                          Address on File
NICOLAS IBRAHIM                      Address on File
PATRICIA BOUTREIS                    Address on File
PAUL FREEMAN, JR                     Address on File
PAUL STEPHEN JONES                   Address on File
PAUL ZIMMERMAN                       Address on File
PERRY BROWNLEE                       Address on File
PHILLIP BONDANK                      Address on File
PHILLIP MILTON                       Address on File
RAY MANNING                          Address on File


Epiq Corporate Restructuring, LLC                                                     Page 2 OF 3
                                              RUBY TUESDAY
                         Case 20-12456-JTD    Doc 422 Filed 11/13/20
                                               Service List
                                                                       Page 6 of 8

Claim Name                          Address Information
RAY MANNING                         Address on File
RICHARD H ELDRIDGE                  Address on File
RICHARD R DEARDEN                   Address on File
ROBERT BALDWIN                      Address on File
ROBERT D MCCLENAGAN                 Address on File
ROBERT F HIGHTOWER                  Address on File
ROBERT HIGHTOWER                    Address on File
ROBERT LAFRENIERE                   Address on File
ROBERT LEBOEUF                      Address on File
ROBERT MCCLENAGAN, JR.              Address on File
ROBERT MOSELEY                      Address on File
ROBIN FELLERS                       Address on File
ROGER K STOLL                       Address on File
RONALD C HARMAN                     Address on File
RONALD HARMAN                       Address on File
RONALD M MCCONNELL                  Address on File
RONALD P VILORD                     Address on File
ROY J KEENE                         Address on File
SCARLETT MAY                        Address on File
SCOTT WEIMER                        Address on File
SHERRI PRIME                        Address on File
SHERRY L TURNER                     Address on File
STEVEN M LITCHKOWSKI                Address on File
TAMARA R CUNNINGHAM                 Address on File
TERESA DIANE MCCONNELL              Address on File
VERONICA S HEPP                     Address on File
VIRGIL W BAILEY                     Address on File
WALTER G COLE JR                    Address on File
WILLIAM BESSETTE                    Address on File
WILLIAM H BROWN                     Address on File
WILLIAM H BRYANT                    Address on File




                             Total Creditor count 129




Epiq Corporate Restructuring, LLC                                                    Page 3 OF 3
Case 20-12456-JTD   Doc 422   Filed 11/13/20   Page 7 of 8




                    EXHIBIT B
                                              RUBY TUESDAY
                         Case 20-12456-JTD    Doc 422 Filed 11/13/20
                                               Service List
                                                                       Page 8 of 8

Claim Name                          Address Information
DANNY W KOONTZ                      Address on File
EDWARD F CROFTON                    Address on File
ELEANOR M LYNCH                     Address on File
ELLIOT J BUECHE                     Address on File
GLEN T LOWERY                       Address on File
JOHN HULSEY                         Address on File
JOHN M HURLEY                       Address on File
MARK S INGRAM                       Address on File
ROBERT D MCCLENAGAN JR              Address on File
ROBERT R BALDINI                    Address on File
RONALD VILORD                       Address on File
SIDNEY WALLACE III                  Address on File




                             Total Creditor count 12




Epiq Corporate Restructuring, LLC                                                    Page 1 OF 1
